Nicor Inc.
Form 8-K
Exhibit 10.7
 



FOURTH AMENDMENT TO
NICOR INC. 1997
LONG-TERM INCENTIVE PLAN




This Fourth Amendment to the Nicor Inc. 1997 Long-Term Incentive Plan (the
“Plan”) is effective as of January 1, 2008, by amending the Plan in the
following particulars:


1.           By substituting the following for Section 10(d):


 
“(d)
Change in Control.  For purposes of the Plan, “Change in Control” means the
occurrence of a “change in the ownership,” a “change in the effective control”
or a “change in the ownership of a substantial portion of the assets” of an
entity, as determined in accordance with this subsection 10(d).  In determining
whether an event shall be considered a “change in the ownership,” a “change in
the effective control” or a “change in the ownership of a substantial portion of
the assets” of an entity, the following provisions shall apply:

 
                                  (i)  
A “change in the ownership” of the Company shall occur on the date on which any
one person, or more than one person acting as a group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)), acquires ownership of the equity securities of the Company that,
together with the equity securities held by such Person, constitutes more than
50% of the total fair market value or total voting power of the Company, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).  If a Person is
considered either to own more than 50% of the total fair market value or total
voting power of the equity securities of the Company, or to have effective
control of the Company within the meaning of subsection 10(d)(ii), and such
Person acquires additional equity securities of the Company, the acquisition of
additional equity securities by such Person shall not be considered to cause a
“change in the ownership” of the Company.

 
                                   (ii)  
A “change in the effective control” of the Company shall occur on either of the
following dates:

 
                                                         (A)  
The date on which any Person, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of stock of the Company possessing 30% or more of the total voting
power of the Company’s equity securities, as determined in accordance with
Treas. Reg. §1.409A-3(i)(5)(vi).  If a Person is considered to possess 30% or
more of the total voting power of the Company’s equity securities, and such

 
- 1 -

--------------------------------------------------------------------------------

 
 
Person acquires additional stock of the Company, the acquisition of additional
stock by such Person shall not be considered to cause a “change in the effective
control” of the Company; or

 
                                                        (B)  
The date on which a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).

 
                                    (iii)  
A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii).  A transfer of assets shall not be treated as a “change in
the ownership of a substantial portion of the assets” when such transfer is made
to an entity that is controlled by the holders of the Company’s equity
securities, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).

 
                                    (iv)  
Notwithstanding the foregoing, the following acquisitions shall not constitute a
Change in Control: (A) an acquisition by the Company or entity controlled by the
Company, or (B) an acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company.

 
                                   (v)  
For purposes of this subsection 10(d), (A) the term “Company” shall mean Nicor
Inc. and shall include any Successor to Nicor Inc.; and (B) the term “Successor
to Nicor Inc.” shall mean any corporation, partnership, joint venture or other
entity that succeeds to the interests of Nicor Inc. by means of a merger,
consolidation, or other restructuring that does not constitute a Change in
Control.”

 


 
2.           By renumbering the existing Section 9 as Section 9.1; and by adding
the following as a new Section 9.2 of the Plan:
 
“9.2       Code Section 409A.  To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Award
 
- 2 -

--------------------------------------------------------------------------------


Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code.  To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder.  Notwithstanding any provision of the Plan to the contrary,
in the event that the Committee determines that any Award may be subject to
Section 409A of the Code and related Department of Treasury guidance, the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.”
 



 
                                          ********


 
 
 
 
 
 


- 3 - 
 

 

